DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “presse” in line 12 should read “press”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama (US 2009/0123530)  in view of Satou et al. (US 2011/0147078) and Kobayashi (US 20200389003).

In regards to claim 1, Tokuyama teaches a corrugated tube mounting structure (figure 5) comprising: a corrugated tube (CC) into which an electric wire (W) is inserted, and a protector (2) includes a main body (2) inside which the electric wire (W) is arranged and an outlet portion (where portion of the wire (W) is leading to the corrugated tube (CC)) from which the electric wire (W) is drawn out (figure 5); wherein the outlet portion is provided with a cover (4,5,6) configured to close an opening (at covering (5)) into which the corrugated tube can be inserted (figure 5), and the cover (4,5,6) that covers the wire  (W) which is exposed from an end of the corrugated tube (CC) on a main body side (figure 5), toward the inside of the corrugated tube (CC).

Tokuyama does not teach the corrugated tube formed with a slit into which the electric wire can be inserted, the slit being formed along a length direction of the corrugated tube.

Satou et al. teaches the corrugated tube formed with a slit (paragraph [0053]) into which the electric wire can be inserted. 
 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the corrugated tube of Tokuyama the slit as taught by Satou et al. Satou et al teaches the slits may be formed in a corrugated tube, and in this case, water, such as rain water, splashing on the extending portion can be drained, and the freezing of the water and the cutting of the wires due to the freezing can be positively prevented, (paragraph [0115]). It would have also been obvious to form the slit along a length direction of the corrugated tube such that the cables/wires could be easily inserted or removed into the corrugated tube.

Tokuyama does not teach the cover is provided with a pressing portion configured to press the electric wire.

Kobayashi teaches a cover (lid body (50) is provided with a pressing portion (57) configured to presses the electric wire (W). Kobayashi teaches “the projecting wall (57) projecting downward from the back surface of the covering portion (52b) in the lid body (50) presses down the wires W before the wires W go up along the arc-shaped wall (30). This configuration can increase a going-up angle of the wires W in comparison with the case of no projecting wall 57,” (paragraph [0071]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have provided in the cover of Tokuyama the pressing portion of Kobayashi to adjust the position of the wires/cables to a desired angle or to secure the wire in place and prevent displacement of the wire; it has been held that the provision of adjust stability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 a combination of limitations that “the pressing portion is provided on the first cover, and the second cover is disposed such that the second cover overlaps with an outer surface of the pressing portion.” None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848